Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 


 	The information disclosure statement filed 07/27/2022, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

II. DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,307,412.  Although the claims at issue are not identical, they are not patentably distinct from each as seen in comparison table below.

Instant Application
U.S. Patent No. 11,307,412 B2
1. A system comprising: an eyewear device, including:a frame; a see-through optical assembly supported by the frame, the see-through optical assembly having a viewing area for viewing a real-world scene and configured to present overlay images to a user over the real-world scene viewable through the viewing area; and a camera connected to the frame; a processor coupled to the eyewear device and connected to the camera; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: capture, via the camera, an initial image of the real-world scene; receive an audio signal; modify features of the initial image of the real-world scene responsive to the audio signal to create the overlay images, the overlay images modifying the features of the initial image of the real-world scene; display, via the see-through optical assembly, the overlay images over the real-world scene in the viewing area; and adjust the display of the overlay images to reduce an offset between a position of a selected feature of the initial image at a time of capture of the initial image and a position of the selected feature of the initial image at a time of display of the overlay images.
2. The system of claim 1, wherein the processor comprises: an audio processor supported by the frame, the audio processor configured to parse the audio signal to identify at least one audio parameter; and an image processor supported by the frame, the image processor configured to: select at least one aspect of the initial image of the real-world scene in the viewing area captured by the camera using image processing techniques based on pattern recognition; modify the at least one selected aspect of the initial image responsive to the at least one audio parameter; and create the overlay images from the modified at least one selected aspect of the initial image.
3. The system of claim 2, wherein the image processor is configured to modify the at least one selected aspect of the initial image responsive to the at least one audio parameter by at least one of changing color, blurring boundaries, or fading in and out the at least one selected aspect in response to features of the audio signal including at least one of tone or beat.
4. The system of claim 1, further comprising: a microphone supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: capture, via the microphone, the audio signal.
5. The system of claim 1, further comprising: a receiver supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: receive, via the receiver, the audio signal.
6. The system of claim 1, further comprising: a speaker supported by the frame; wherein the created overlay images include modifications synchronized with the audio signal and wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: present, via the speaker, the audio signal synchronized with the modifications to the initial image in the overlay images.
7. The system of claim 1, further comprising: a user interface supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: receive, via the user interface, user input; wherein the modify function modifies the initial image responsive to the audio signal and the user input to create the overlay images.
8. The system of claim 2, wherein the at least one audio parameter is selected from a group consisting of tone, tempo, and instrument type.
9. The system of claim 1, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein the overlay images are displayed only in the display area.
10. A method comprising: capturing, via a camera of an eyewear device, an initial image of a real-world scene; receiving an audio signal; modifying features of the initial image of the real-world scene responsive to the audio signal to create overlay images, the overlay images modifying the features of the initial image of the real-world scene; displaying, via a see-through optical assembly of the eyewear device, the overlay images over the real-world scene in a viewing area of the eyewear device; and adjusting the display of the overlay images to reduce an offset between a position of a selected feature of the initial image at the time of capture of the initial image and a position of the selected feature of the initial image at a time of display of the overlay images.
11. The method of claim 10, further comprising: parsing the audio signal to identify at least one audio parameter; wherein the modifying comprises: selecting at least one aspect of the initial image of the real-world scene in the viewing area captured by the camera using image processing techniques based on pattern recognition; modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter; and creating the overlay images from the modified at least one selected aspect of the initial image.
12. The method of claim 11, wherein modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter comprises at least one of changing color, blurring boundaries, or fading in and out the at least one selected aspect in response to features of the audio signal including at least one of tone or beat.
13. The method of claim 10, further comprising: capturing, via a microphone of the eyewear device, the audio signal.
14. The method of claim 10, further comprising: receiving, via a receiver of an eyewear device, the audio signal.
15. The method of claim 10, wherein the created overlay images include modifications synchronized with the audio signal, further comprising: presenting, via a speaker of the eyewear device, the audio signal synchronized with the modifications to the initial images in the overlay images.
16. The method of claim 10, further comprising: receiving, via a user interface of the eyewear device, user input; wherein the modifying comprises modifying the initial images responsive to the audio signal and the user input to create the overlay images.
17. The method of claim 10, wherein displaying the overlay images via the see-through optical assembly of the eyewear device includes displaying the overlay images only in a display area of the see-through optical assembly, the see-through optical assembly comprising the display area and a non-display area.
18. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: capturing, via a camera of an eyewear device, an initial image of a real-world scene; receiving an audio signal; modifying features of the initial image of the real-world scene responsive to the audio signal to create overlay images, the overlay images modifying the features of the initial image of the real-world scene; displaying, via a see-through optical assembly of the eyewear device, the overlay images over the real-world scene in a viewing area of the eyewear device; and adjusting the display of the overlay images to reduce an offset between a position of a selected feature of the initial image at a time of capture of the initial image and a position of the selected feature of the initial image at a time of display of the overlay images.
19. The non-transitory computer-readable medium of claim 18, wherein the stored program code, when executed, is further operative to cause the electronic processor to perform the steps of: parsing the audio signal to identify at least one audio parameter; wherein the modifying comprises: selecting at least one aspect of the initial image of the real-world scene in the viewing area captured by the camera using image processing techniques based on pattern recognition; modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter; and creating the overlay images from the modified at least one selected aspect of the initial image.
20. The non-transitory computer-readable medium of claim 19, wherein the stored program code, when executed, is further operative to cause the electronic processor to perform the step of modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter by at least one of changing color, blurring boundaries, or fading in and out the at least one selected aspect in response to features of the audio signal including at least one of tone or beat.



1. A system comprising: an eyewear device, including: a frame; a see-through optical assembly supported by the frame, the see-through optical assembly having a viewing area for viewing a scene and configured to present overlay images to a user over the scene in the viewing area; and a camera connected to the frame to capture initial images of a scene; a processor coupled to the eyewear device and connected to the camera; a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: capture, via the camera, the initial images of the scene; receive an audio signal; select at least one aspect of an initial image of the scene in the viewing area captured by the camera using image processing techniques based on pattern recognition; modify the at least one selected aspect of the initial image responsive to the audio signal to create the overlay images, the overlay images blurring boundaries or fading in and out the at least one selected aspect of the initial image in response to features of the audio signal including at least one of tone or beat; display, via the see-through optical assembly, the overlay images to the user over the at least one selected aspect of the initial image in the viewing area; and adjust time between capture and display to reduce an offset between a first position of the at least one aspect of the initial image of the scene at the time of capture and a second position of the at least one aspect of the initial image of the scene at the time of display.

2. The system of claim 1, further comprising: a microphone supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: capture, via the microphone, the audio signal.

3. The system of claim 1, further comprising: a receiver supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: receive, via the receiver, the audio signal.
4. The system of claim 1, further comprising: a speaker supported by the frame; wherein the created overlay images include modifications synchronized with the audio signal and wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: present, via the speaker, the audio signal synchronized with the modifications to the initial images in the overlay images.

5. The system of claim 1, further comprising: a user interface supported by the frame; wherein execution of the programming by the processor further configures the system to perform additional functions, including a function to: receive, via the user interface, user input; wherein the modify function modifies the initial images responsive to the audio signal and the user input to create the overlay images.

6. The system of claim 1, wherein the processor comprises: an audio processor supported by the frame, the audio processor configured to parse the audio signal to identify at least one audio parameter; and an image processor supported by the frame, the image processor configured to: select at least one aspect of an initial image of the scene in the viewing area captured by the camera using image processing techniques based on pattern recognition; modify the at least one selected aspect of the initial image responsive to the at least one audio parameter; and create the overlay images from the modified at least one selected aspect of the initial image.

7. The system of claim 6, wherein the at least one audio parameter is selected from a group consisting of tone, tempo, and instrument type.

8. The system of claim 1, wherein the see-through optical assembly includes a defined viewing area that includes a display area and a non-display area, wherein the overlay images are displayed only in the display area.

9. The system of claim 1, wherein the image processor is configured to modify the at least one selected aspect of the initial image responsive to the audio signal by changing color of the at least one selected aspect in response to features of the audio signal including at least one of tone or beat.

10. A method comprising: capturing, via a camera of an eyewear device, initial images of a scene; receiving an audio signal; selecting at least one aspect of an initial image of the scene captured by the camera using image processing techniques based on pattern recognition; modifying the at least one selected aspect of the initial image responsive to the audio signal to create overlay images that blur boundaries or fade in and out the at least one selected aspect of the initial image in response to features of the audio signal including at least one of tone or beat; displaying, via a see-through optical assembly of the eyewear device, the overlay images to a wearer of the eyewear device over the at least one selected aspect of the initial image in a viewing area of the eyewear device; and adjusting time between capture and display to reduce an offset between a first position of the at least one aspect of the initial image of the scene at the time of capture and a second position of the at least one aspect of the initial image of the scene at the time of display.
11. The method of claim 10, further comprising: capturing, via a microphone of the eyewear device, the audio signal.
12. The method of claim 10, further comprising: receiving, via a receiver of an eyewear device, the audio signal.
13. The method of claim 10, wherein the created overlay images include modifications synchronized with the audio signal, further comprising: presenting, via a speaker of the eyewear device, the audio signal synchronized with the modifications to the initial images in the overlay images.

14. The method of claim 10, further comprising: receiving, via a user interface of the eyewear device, user input; wherein the modifying comprises modifying the initial images responsive to the audio signal and the user input to create the overlay images.

15. The method of claim 10, further comprising: parsing the audio signal to identify at least one audio parameter; wherein the modifying comprises: modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter; and creating the overlay images from the modified at least one selected aspect of the initial image.

16. The method of claim 15, wherein parsing the audio signal to identify the at least one audio parameter comprises selecting the at least one audio parameter from a group consisting of tone, tempo, and instrument type.
17. The method of claim 10, wherein displaying the overlay images via the see-through optical assembly of the eyewear device includes displaying the overlay images only in a display area of the see-through optical assembly, the see-through optical assembly comprising the display area and a non-display area.

18. The method of claim 10, wherein modifying the at least one selected aspect of the initial image responsive to the audio signal further comprises changing color of the at least one selected aspect in response to features of the audio signal including at least one of tone or beat.

19. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: capturing, via a camera of an eyewear device, initial images of a scene; receiving an audio signal; selecting at least one aspect of an initial image of the scene captured by the camera using image processing techniques based on pattern recognition; modifying the at least one selected aspect of the initial image responsive to the audio signal to create overlay images that blur boundaries or fade in and out the at least one selected aspect of the initial image in response to features of the audio signal including at least one of tone or beat; displaying, via a see-through optical assembly of the eyewear device, the overlay images to a wearer of the eyewear device over the at least one selected aspect of the initial image in a viewing area of the eyewear device; and adjusting time between capture and display to reduce an offset between a first position of the at least one aspect of the initial image of the scene at the time of capture and a second position of the at least one aspect of the initial image of the scene at the time of display.

20. The non-transitory computer-readable medium of claim 19, wherein the stored program code, when executed, is further operative to cause the electronic processor to perform the steps of: parsing the audio signal to identify at least one audio parameter; wherein the modifying comprises: modifying the at least one selected aspect of the initial image responsive to the at least one audio parameter; and creating the overlay images from the modified at least one selected aspect of the initial image.






	







III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hermodsson US 20130215010 discloses an electronic device and a method of visualizing sound.
Sakai US 20120162259 discloses a sound information display device.
DeLuca 20190180483 discloses AR with vision recognition module that identifies objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/24/2022Primary Examiner, Art Unit 2692